Citation Nr: 1222488	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for service-connected left ankle degenerative joint disease prior to November 2, 2006, and in excess of 10 percent since November 2, 2006.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1999 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In a September 2010 rating decision, the RO increased the disability rating for the Veteran's service-connected left ankle from noncompensable to 10 percent disabling, effective November 2, 2006.  As the rating for the left ankle is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted by the RO in a September 2010 rating decision.  That issue is no longer before the Board, as the Veteran has been granted the full benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated; examinations are necessary, for the reasons discussed below.  Further, the Veteran's outpatient treatment records must be obtained and associated with the record.  

The Veteran was last afforded a VA examination in August 2007.  He contends that his service-connected disabilities have gotten worse since that time.

He stated that, although he took prescription medications to treat his GERD symptomatology, he experienced pain and discomfort that was disabling.  See March 2009 VA Form 9.  In addition, a December 2007 VA outpatient treatment record notes the Veteran's GERD was uncontrolled with the maximum dosage of Omeprazole.  

Regarding his left ankle, the Veteran stated that he struggled to run over a half mile and experienced sharp pain in his left ankle.  Id.  Further, a November 2009 VA outpatient treatment record includes the physician's notation that the x-ray of the left ankle shows chronic changes resulting from the previous fracture.  

In light of the Veteran's statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of left ankle disability and GERD disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the most recent outpatient treatment record is dated in November 2009; however, in a June 2011 statement, the Veteran indicated that he was currently being treated for his service-connected left ankle and GERD disabilities at VA Medical Center (VAMC) in Decatur, Georgia.  VA must obtain any VAMC records from November 2009 to the present.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Decatur, Georgia.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Then, schedule the Veteran for a VA orthopedic examination in order to determine the current level of severity of his service-connected degenerative joint disease of the left ankle.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

Based on examination findings and review of the record:  

The examiner must identify and describe the severity of all symptoms, including limitation of motion, recurrent subluxation or lateral instability, ankylosis, and whether there is objective evidence of pain on motion.  If so, the examiner must identify to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his service-connected GERD disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  The examiner is to perform an upper gastrointestinal endoscopy.  

Based on examination findings and review of the record:  

(a)  The examiner must indicate the manifestations of the Veteran's GERD disability, specifying whether the Veteran has chronic gastritis with multiple small eroded or ulcerated areas and symptoms or chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  

(b)  The examiner must specify whether the Veteran has hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of heath or hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.    

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  


4.  Then, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, considering, in particular, "staged ratings."  If the decision with respect to either of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


